Citation Nr: 1135678	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision, by the Montgomery, Alabama Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective May 12, 2005.  The Veteran perfected a timely appeal of that decision.  

In June 2010, the Veteran appeared at the RO and offered testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is of record.  

In September 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2011.  


FINDINGS OF FACT

1.  For the period prior to October 21, 2010, the Veteran had Level I hearing loss in the right ear, and Level II hearing loss in the left ear.  

2.  October 21, 2010 audiometry results from the Hearing Center reveal an exceptional pattern of hearing loss in both ears, with Level V hearing in the right ear and Level VIII hearing in the left ear.   

3.  October 25, 2010 audiometry results from Kabel Hearing Aid Center reveal an exceptional pattern of hearing loss in both ears, with Level VI hearing in the right ear and Level VII hearing in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss, prior to October 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100, 4.86 (2010).  

2.  From October 21, 2010, the criteria for an initial 30 percent (but no higher) evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100, 4.86 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claim.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the instant appeal stems from the Veteran's disagreement with the initial disability rating assigned for bilateral hearing loss following the grant of service connection, VA's duty to notify has been satisfied.  Id.; 38 C.F.R. § 3.159(b)(3) (2010).

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  The record contains pertinent VA and private treatment records.  It is therefore the Board's conclusion that the Veteran has been provided with an opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested and secured.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran has been afforded examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran was afforded examinations in March 2006, October 2009 and December 2010.  The examinations were adequate as they were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that October 2009 and December 2010 VA audiologists were unable to obtain consistent and reliable audiometry results and certified the test results as inadequate for adjudication purposes.  The Veteran has submitted private audiometric examinations.  Therefore, the record contains findings sufficient to apply the criteria for rating hearing loss. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52,527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  

Additionally, the requested development (requesting treatment provider information from the Veteran, securing updated VA treatment records, and scheduling the Veteran for an audiological evaluation) in the Board's September 2010 remand was completed.  The Board therefore finds that there has been substantial compliance with the directives of this remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




II.  Legal Criteria and Analysis 

An April 2006 rating decision granted the Veteran service connection for bilateral hearing loss, rated noncompensable, effective May 12, 2005.  In May 2006, the Veteran filed a Notice of Disagreement with this rating decision alleging that he is entitled to a compensable rating for bilateral hearing loss.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).  

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A.  Bilateral Hearing Loss prior to October 21, 2010

The Veteran was afforded a VA audiological evaluation in March 2006.  Puretone thresholds, in decibels, taken at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
25
70
80
LEFT
55
50
25
80
105

The average puretone threshold in the right ear was 54 and in the left ear was 65.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The test results showed mild sloping to severe sensorineural hearing loss in the right ear, and mild sloping to profound sensorineural hearing loss in the left ear.  These results correspond to a numeric designation of Level I hearing in the right ear and Level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  These audiometry results do not show an exceptional pattern of hearing impairment, nor did the examiner certify that speech discrimination testing was inappropriate for reasons such as language difficulties or inconsistent speech discrimination scores.  Therefore, these results cannot be rated under the alternate criteria in Table VIA, based only on puretone thresholds.

A July 2009 audiological evaluation report from Kabel Hearing reveals puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
20
65
80
LEFT
70
55
35
80
105

The average puretone threshold in the right ear was 51 and in the left ear was 69.  An April 2011 statement from the Veteran indicates that Kabel does not use the Maryland CNC test for speech discrimination testing.  Therefore, the audiometry results are inadequate for rating purposes.  These results do not show an exceptional pattern of hearing impairment nor did the examiner certify that speech discrimination testing was inappropriate for reasons such as language difficulties or inconsistent speech discrimination scores.  The results of this examination cannot be evaluated under the alternate criteria in Table VIA, based only on puretone thresholds. 

The Veteran was afforded a VA audiological evaluation in October 2009.  At that time, the Veteran reported a decrease in his hearing sensitivity bilaterally since his last evaluation in 2006.  On evaluation, the examiner entered zero puretone threshold values due to unreliable responses.  Puretone results were obtained with poor reliability.  Right ear results were consistent with past results and speech reception thresholds (SRT) but left ear results were not consistent with SRT.  SRT obtained for the left ear was consistent with puretone results obtained in 2006.  Word recognition ability was not evaluated due to unreliable results.  The examiner concluded that the degree of hearing sensitivity could not be determined and that the findings were not suitable for adjudication purposes.  Therefore, the Board cannot rely upon these test results in determining the appropriate evaluation of bilateral hearing loss. 

At his personal hearing in June 2010, the Veteran indicated that he was issued hearing aids by the VA but he is unable to use them in a crowd.  The Veteran testified that he had difficulty hearing with background noises.  He indicated that his hearing is worse than it was two years ago.  The Veteran stated that there are noises, both high pitched and low pitched, that he can't hear.  He reported working with another individual selling cars and stated that his hearing loss is affecting his work as he is unable to hear people talking to him.  The Veteran's lay assertions that his hearing impairment was greater than reflected by a noncompensable rating are insufficient to establish this is so prior to October 21, 2010.  Although the Veteran is competent to report that he has difficulty hearing, he is not competent to establish the actual level of hearing disability by his own opinion.  This determination is made based on audiometric testing and the rating of hearing loss disability involves the mechanical application of the rating schedule, which here results in a noncompensable rating prior to October 21, 2010.  See Lendenmann, 3 Vet. App. at 349.  

In an April 2011 written statement, the Veteran argued that the Maryland CNC test should not be used for VA purposes because it uses a male voice that has a low pitch that is easier to hear.  He stated that the Department of Defense uses the American Standardized Test and not the Maryland CNC test.  He referred to a 1981 study comparing the Maryland NU 6 (which uses a female voice) to the Maryland CNC test that shows test results were similar.  The Board acknowledges the Veteran's arguments; however, the regulations that govern the evaluation of hearing loss disability requires use of the Maryland CNC test.  38 C.F.R. § 4.85(a).  The Board must abide by this regulation and does not have the authority to modify it or order testing that contradicts the governing regulation.

The Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss prior to October 21, 2010, the benefit-of-the-doubt rule is not for application.

B.  Bilateral Hearing Loss since October 21, 2010

The Veteran sought three separate private audiometry tests in October 2010.  

Results from October 21, 2010 audiometry completed at Beltone Audiology and Hearing Aid Center reveal puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
50
75
80
LEFT
80
70
65
90
105

The average puretone threshold was 68 in the right ear and 83 in the left ear.  In a statement received in April 2011, the Veteran reported that speech discrimination testing was done using the Maryland NU test.  Although these audiometry results reveal an exceptional pattern of hearing impairment (puretone thresholds all 55 decibels or more) in the left ear, they do not reveal such a pattern in the right ear so evaluation cannot be completed using the alternate criteria in Table VIA.  38 C.F.R. §§ 4.85(c), 4.86(a).  Therefore, without results from Maryland CNC speech discrimination testing, these audiometry results are inadequate for rating purposes.

Results from audiometry completed at The Hearing Center on October 21, 2010 reveal puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
55
65
90
LEFT
75
75
65
90
110

Average puretone thresholds were 68 in the right ear and 85 in the left ear.  These results reveal puretone thresholds of 55 decibels or more at the 1000, 2000, 3000, and 4000 Hertz level and thus represent an exceptional pattern of hearing impairment under § 4.86(a).  Therefore, since Maryland CNC testing was not completed and an exceptional hearing loss pattern is shown, evaluation can be completed under Table VIA based solely on puretone threshold results.  Such evaluation reveals Level V hearing in the right ear and Level VIII hearing in the right ear.  38 C.F.R. § 4.85, Table VIA.  These combined numeric designations result in a 30 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

An October 25, 2010 audiological evaluation completed by Kabel Hearing Aid Center reveals puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
55
80
85
LEFT
75
65
55
90
110

The average puretone thresholds were 71 in the right ear and 80 in the left ear.  These results also reveal puretone thresholds of 55 decibels or more at the 1000, 2000, 3000, and 4000 Hertz level and represent an exceptional pattern of hearing impairment under § 4.86(a).  Evaluation under Table VIA based on average puretone thresholds reveals Level VI hearing in the right ear and Level VII hearing in the right ear.  38 C.F.R. § 4.85, Table VIA.  These combined numeric designations also result in a 30 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

The Veteran was afforded another VA audiological evaluation in December 2010.  At that time, the Veteran denied any changes to history and/or symptoms since last evaluation.  The examiner noted that the thresholds and word recognition levels could not be reported due to invalid results.  The examiner further stated that the results were inconsistent and unreliable and not suitable for adjudication purposes.  

As explained above, the Veteran's lay assertions are not competent to establish the actual level of hearing disability.  See Lendenmann, 3 Vet. App. at 349.  
The record does not contain audiometry findings that more nearly approximate the schedular criteria for a 40 percent (or higher) rating, and a rating in excess of 30 percent or a further staged rating is not warranted from October 21, 2010.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 30 percent from October 21, 2010, the doctrine is not for application.

C.  Extraschedular Consideration

An extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular staged rating inadequate.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Here, a review of the VA audiological examinations reflects that the examiners provided an adequate description of the functional effects of the Veteran's hearing loss.  In this regard, the March 2006, October 2009 and December 2010 examiners noted the Veteran's complaints and elicited information from him concerning the functional aspects of his disability.  The Veteran testified at the June 2010 hearing that his hearing loss was affecting his work as a car salesman as he is unable to hear people talking to him.  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by hearing loss is contemplated by the staged ratings assigned under Diagnostic Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned staged rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial compensable evaluation for bilateral hearing loss, prior to October 21, 2010, is denied.  

From October 21, 2010, an initial 30 percent disability rating for bilateral hearing loss is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


